UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7401


RAYMOND THOMAS,

                    Petitioner - Appellant,

             v.

WARDEN OF FCI-EDGEFIELD,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Richard Mark Gergel, District Judge. (1:16-cv-03928-RMG)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Thomas, Appellant Pro Se. Barbara Murcier Bowens, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raymond Thomas, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing Thomas’ 28 U.S.C. § 2241

(2012) petition. Thomas’ objections were sufficient to preserve appellate review, but we

nonetheless affirm for the reasons stated by the magistrate judge. Thomas v. Warden, No.

1:16-cv-03928-RMG (D.S.C. Sept. 20, 2017).       We grant leave to proceed in forma

pauperis. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2